Dismissed and Memorandum Opinion filed October 21, 2014




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00786-CR

                    JOSHUA CORDELL HURD, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1387734

                 MEMORANDUM                      OPINION


      After a plea of guilty, appellant was convicted of the offense of aggravated
robbery with a deadly weapon and sentenced to prison for twelve years on May 13,
2014. No timely motion for new trial was filed. Appellant’s notice of appeal was
not filed until September 25, 2014.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Justices McCally, Brown and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2